UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    )
APRIL FAVORS,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                   Civil Action No. 22-1214 (UNA)
                                    )
AUSTIN WOMEN’S HEALTH CENTER, )
                                    )
            Defendant.              )
___________________________________ )

                                 MEMORANDUM OPINION
       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis, ECF No. 2, and her pro se complaint, ECF No. 1. The Court grants the

application and, for the reasons discussed below, dismisses the complaint.

       A pro se litigant’s pleading is held to less stringent standards than would be applied to a

formal pleading drafted by lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).




                                                 1
       Plaintiff alleges that she “had a procedure that failed,” causing her to have undergone two

additional surgical procedures. Compl. at 4. She further alleges that she filed complaints with

an unidentified agency, but the agency failed to conduct a fair investigation of her complaints.

See id. Plaintiff claims to have suffered “emotional distress” as a result of defendant’s

negligence, yet the complaint does not demand any particular form of relief. Id.

       As drafted, plaintiff’s complaint fails to comply with the minimal pleading standard set

forth in Rule 8(a). First, plaintiff does not state a basis for this Court’s jurisdiction. The subject

matter jurisdiction of the federal district courts is limited and is set forth generally at 28 U.S.C.

§§ 1331 and 1332. Under those statutes, federal jurisdiction is available when a “federal

question” is presented or the parties are of diverse citizenship and the amount in controversy

exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be complete

diversity between the parties, which is to say that the plaintiff may not be a citizen of the same

state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). This complaint neither presents

a federal question nor demonstrates complete diversity between the parties.

       Second, there are so few facts alleged that the complaint, as drafted, fails to give

defendant adequate notice of the claim plaintiff attempts to bring. It is not enough that plaintiff

alleges negligence. The complaint neither identifies the surgical procedures performed, states

the dates on which the procedures were performed, nor provides any other information about the

events giving rise to this action. Accordingly, the Court will grant the application to proceed in

forma pauperis and dismiss the complaint without prejudice. A separate order will issue.
                                                                   2022.05.06
DATE: May 6, 2022                                                  14:33:18 -04'00'
                                                  _________________________
                                                  TREVOR N. McFADDEN
                                                  United States District Judge



                                                   2